UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2525


In re: CHARLES PYNE,

                       Petitioner.



               On Petition for Writ of Prohibition.
                     (No. 8:04-cr-00018-AW-3)


Submitted:   January 17, 2013              Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Pyne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles    Pyne   petitions    for    a   writ    of   prohibition,

seeking an order directing the district court to recuse itself

from any further participation regarding his pending Fed. R.

Civ. P. 60(b)(4) motion.         We conclude that Pyne is not entitled

to relief.

           A writ of prohibition is a drastic remedy that should

be granted only where the petitioner’s right to the requested

relief is clear and indisputable.           In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983).         Further, a writ of prohibition should be

granted only where the petitioner has no other adequate means of

relief, In re Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir.

1985), and may not be used as a substitute for appeal.                    In re

Missouri, 664 F.2d 178, 180 (8th Cir. 1981).

             The relief sought by Pyne is not available by way of a

writ of prohibition.           Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for a writ of

prohibition.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument    would   not   aid    the   decisional

process.



                                                               PETITION DENIED



                                      2